EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John LeBlanc on 15 July 2022.

The application has been amended as follows: 

1.	(Currently Amended) An electronic device comprising:
at least one sensor;
a display comprising: 
a touch panel capable of obtaining a user touch input both a first region and a second region of the display, wherein the first region and the second region do not overlap each other, and
two or more pressure sensors disposed on an upper layer or a lower layer of the second region to sense a pressure applied to different pressure regions of the second region, wherein the two or more pressure sensors are spaced apart from each other by a specified distance; and
at least one processor, wherein the at least one processor is configured to:
sense whether the electronic device is in a submerged state using the at least one sensor or the display,
in response to sensing that the electronic device is not in the submerged state:
display, on the first region and the second region, a first user interface on which icons of a plurality of applications are arranged, and
in response to sensing that the electronic device is in the submerged state:
deactivate the touch panel,
display, on the first region, a second user interface changed from the first user interface, wherein the second user interface includes a pointer, sizes of icons displayed on the second user interface are the same as sizes of the icons displayed on the first user interface and a distance between the icons displayed on the second user interface is the same as a distance between the icons displayed on the first user interface,
display, on the pressure regions of the second region, third user interfaces,
receive a user input to one pressure region of the pressure regions, and
based on a function allocated to a user interface being positioned on the one pressure region of the third user interfaces, process the user input,
wherein the at least one processor is further configured to, while the electronic device is sensed in the submerged state:
move the pointer in a leftward direction based on a position of the user input corresponding to a first pressure sensor of the two or more pressure sensors,
move the pointer in a rightward direction based on the position of the user input corresponding to a second pressure sensor of the two or more pressure sensors,
move the pointer in an upward direction based on the position of the user input corresponding to a third pressure sensor of the two or more pressure sensors, 
move the pointer in a downward direction based on the position of the user input corresponding to a fourth pressure sensor of the two or more pressure sensors, and
execute an application of which an icon is indicated by the pointer based on the position of the user input corresponding to a fifth pressure sensor of the two or more pressure sensors.

2-4.	(Cancelled) 

5.	(Currently Amended) The electronic device of claim 1, wherein the at least one processor is further configured to: 
obtain a pressure and a position of the user input using one pressure sensor of the two or more pressure sensors,
process the user input when an intensity of an acquired pressure is greater than a specified intensity.

6.	(Currently Amended) The electronic device of claim 1, 
wherein the at least one processor is further configured to:
process a first user input obtained using at least one pressure sensor of the two or more pressure sensors when an intensity of a pressure of the first user input is greater than a first intensity, while the electronic device is not in the submerged state, and
process a second user input obtained using at least one pressure sensor of the two or more pressure sensors when an intensity of a pressure of the second user input is greater than a second intensity, while the electronic device is in the submerged state, and
wherein the second intensity is greater than the first intensity.

7-9.	(Cancelled) 

10.	(Previously Presented) The electronic device of claim 1, further comprising:
a support disposed between the two or more pressure sensors.

11.	(Currently Amended) The electronic device of claim 1, 
wherein the two or more pressure sensors comprise a first electrode layer, a second electrode layer parallel to the first electrode layer, and an elastic body layer disposed between the first electrode layer and the second electrode layer, and
wherein an elastic body layer of a first pressure sensor among the two or more pressure sensors and an elastic body layer of a second pressure sensor among the two or more pressure sensors are spaced apart from each other by the specified distance.

12.	(Previously Presented) The electronic device of claim 11, further comprising:
a first support disposed between the elastic body layer of the first pressure sensor and the elastic body layer of the second pressure sensor.

13.	(Previously Presented) The electronic device of claim 1, wherein the at least one sensor comprises a liquid sensing sensor or a water pressure sensing sensor.

14.	(Cancelled) 

15.	(Currently Amended) A method for controlling an electronic device in a submerged state, the method comprising:
sensing whether the electronic device is in the submerged state using at least one sensor of the electronic device or a display of the electronic device;
in response to sensing that the electronic device is not in the submerged state:
displaying, on a first region and a second region of the display, a first user interface on which icons of a plurality of applications are arranged, wherein the display comprises a touch panel and two or more pressure sensors, wherein the touch panel capable of obtaining a user touch input both the first region and the second region of the display, wherein the first region and the second region do not overlap each other, wherein the two or more pressure sensors are disposed on an upper layer or a lower layer of the second region, to sense a pressure applied to different pressure regions of the second region, and wherein the two or more pressure sensors are spaced apart from each other by a specified distance[[,]]; and
in response to sensing that the electronic device is in the submerged state:
deactivating the touch panel,
displaying, on the first region, a second user interface changed from the first user interface, wherein the second user interface includes a pointer, sizes of icons displayed on the second user interface are the same as sizes of the icons displayed on the first user interface and a distance between the icons displayed on the second user interface is the same as a distance between the icons displayed on the first user interface,
displaying, on the pressure regions of the second region, third user interfaces,
receiving a user input to one pressure region of the pressure regions, and 
based on a function allocated to a user interface being positioned on the one pressure region of the third user interfaces, processing the user input,
wherein processing the user input further comprises: 
while the electronic device is sensed to be in the submerged state[[,]]:
moving the pointer in a leftward direction based on a position of the user input corresponding to a first pressure sensor of the two or more pressure sensors,
moving the pointer in a rightward direction based on the position of the user input corresponding to a second pressure sensor of the two or more pressure sensors,
moving the pointer in an upward direction based on the position of the user input corresponding to a third pressure sensor of the two or more pressure sensors, 
moving the pointer in a downward direction based on the position of the user input corresponding to a fourth pressure sensor of the two or more pressure sensors, and 
executing an application of which an icon is indicated by the pointer based on the position of the user input corresponding to a fifth pressure sensor of the two or more pressure sensors. 

16-17.	(Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
This claim was previously rejected as unpatentable over Lee et al. (US 2017/0344155; hereafter Lee ‘155) in view of Lee et al. (WO 2018/016924; US 2019/0278416 is relied upon as a translation; hereafter Lee ‘416). Some elements now in this claim were rejected further in view of Jung et al. (US 2009/0049404). But even these together do not does not disclose all elements of the claims in combination as follows:
Claim 1
Prior Art
at least one sensor;
Lee ‘155 Fig. 1: “first touch sensor”
a display comprising: 
Lee ‘155 Fig. 2: “second touch sensor”
a touch panel capable of obtaining a user touch input both a first region and a second region of the display, wherein the first region and the second region do not overlap each other, and
Lee ‘155 paragraph 42
two or more pressure sensors disposed on an upper layer or a lower layer of the second region to sense a pressure applied to different pressure regions of the second region, wherein the two or more pressure sensors are spaced apart from each other by a specified distance; and
Lee ‘416 shows pressure sensors like this as per Fig. 7A
at least one processor, wherein the at least one processor is configured to:

sense whether the electronic device is in a submerged state using the at least one sensor or the display,
Lee ‘155 paragraph 96
in response to sensing that the electronic device is not in the submerged state:
This is, e.g., the “first condition” of Lee ‘155 Fig. 10
display, on the first region and the second region, a first user interface on which icons of a plurality of applications are arranged, and
Lee ‘155 Fig. 10: “in air”
in response to sensing that the electronic device is in the submerged state:
Lee ‘155 Fig. 10: “under water”
deactivate the touch panel,
As per Lee ‘155 paragraph 62
display, on the first region, a second user interface changed from the first user interface, wherein the second user interface includes a pointer, sizes of icons displayed on the second user interface are the same as sizes of the icons displayed on the first user interface and a distance between the icons displayed on the second user interface is the same as a distance between the icons displayed on the first user interface,

Lee ‘155 Fig. 10 or Lee ‘416 7C shows a changed interface, but does not show the pointer, icon sizes are the same, or icon distances are the same. Instead the icons are larger and spaced farther apart. Also, in Lee ‘155, etc., this is shown over the whole display.

Jung discloses that an interface might have a pointer (paragraph 61)
display, on the pressure regions of the second region, third user interfaces,
Lee ‘155 shows a “third user interface” as per the “under water” interfaces of Fig. 10
receive a user input to one pressure region of the pressure regions, and

based on a function allocated to a user interface being positioned on the one pressure region of the third user interfaces, process the user input,

wherein the at least one processor is further configured to, while the electronic device is sensed in the submerged state:

move the pointer in a leftward direction based on a position of the user input corresponding to a first pressure sensor of the two or more pressure sensors,
Jung teaches moving a pointer (e.g., paragraph 61) but not in this overall context: moving a pointer on a first region using pressure regions on the second regions when the electronic device is sensed in the submerged state.
move the pointer in a rightward direction based on the position of the user input corresponding to a second pressure sensor of the two or more pressure sensors,

As just discussed.
move the pointer in an upward direction based on the position of the user input corresponding to a third pressure sensor of the two or more pressure sensors, 
As just discussed.
move the pointer in a downward direction based on the position of the user input corresponding to a fourth pressure sensor of the two or more pressure sensors, and
As just discussed.
execute an application of which an icon is indicated by the pointer based on the position of the user input corresponding to a fifth pressure sensor of the two or more pressure sensors.
It’s not clear that Jung has a fifth sensor but Jung at least (paragraph 66) indicates that applications can be executed based on the position of the pointer using the inputs.


So although the prior art of record teaches many elements of the claim, it does not show the combined final claimed interface where when the device is submerged in the first region the icons are the same sized and spaced the same distance as when it is not submerged, but a pointer is also displayed which is controlled using a third interface displayed in a pressure sensing region. with the claimed details These elements in combination render the claim allowable over the prior art of record.
Regarding claims 5-6, 10-13, and 15:
Claims 5-6 and 10-13 are dependent on claim 1; claim 15 contains similar language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694